DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 6/1/2021 has been considered and entered into the record.  Claims 8 and 13 have cancelled, thereby leaving claims 1–7, 9–12, and 14–20 pending.  Claims 15–20 remain withdrawn from consideration.  Claim 4 has been amended to overcome its previous indefinite rejection.   The cancellation of claim 8 obviates its previous rejection for improper dependency.  Claims 1–7, 9–12, and 14 examined below.

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/1/2021, with respect to the rejection(s) of claim(s) 1–7, 9–12, and 14 under either 35 U.S.C. 102 or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1–7, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tamai (US 2010/0222446 A1) in view of Ushiyama (US 2019/0330464 A1).
Tamai teaches a photo-radical and thermo-radical curable composition comprising a vinyl-based polymer resin (formed from a (meth) acrylate monomer) and further comprising epoxy, a photo-initiator, and a thermal initiator.  Tamai abstract, ¶¶ 33, 128.  The vinyl-based polymer may further comprise photo- and thermally-crosslinkable vinyl monomer.  See id. ¶¶ 120–130.  The curable composition may be used as an insulating rubber material to cover wires and cables.  Id. ¶¶ 26, 89, 163–164. The vinyl-based polymer resin constitutes the majority of the photo- and thermo-curable composition.  See id. ¶¶ 111, 117, 119, 130.  The photo-initiator may comprise from 0.001 to 10 parts by weight relative to 100 parts by weight of the vinyl-based polymer resin and monomer.  Id. ¶ 111.  The thermal initiator may comprise from 0.01 to 3 parts by weight relative to 100 parts by weight of the vinyl-based polymer resin and monomer.  Id. ¶ 117.  The monomer may comprise from 1 to 200 parts by weight relative to 100 parts by weight of the vinyl-based polymer resin.  Id. ¶ 130.
The Examiner takes that position that the Tamai composition is “moldable by extrusion” as many of the applications recited for using the Tamai composition are formed using extrusion.  See id. ¶¶ 163–168.
Tamai teaches the use of a thermal initiator comprising a thermal radical initiator, but fails to teach the use of a thermal cationic initiator.
Ushiyama teaches a curable resin composition comprising epoxy resin and meth (acrylate) polymers, and curing agents comprising dicyandiamide (thermal cationic initiator) and a radical polymerization initiator, such as thermal radical initiators. Ushiyama abstract, ¶¶ 21, 104.  
It would have been obvious to one of ordinary skill in the art to have added the thermal radical initiator dicyandiamide to the thermal radical initiator of Tamai to enhance the pot life of the Tamai composition and improve the mechanical properties of the cured product.  See Ushiyama ¶¶ 72–74.
With regard to claim 5, the rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."  KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  
Here, Tamai teaches the vinyl monomer constituting the main chain of the vinyl polymer may include polyolefins ethylene and propylene, as well as maleic acid, and copolymers thereof.  Tamai ¶ 33.  Accordingly, it would have been obvious to one of ordinary skill in the art to have used maleic acid-modified ethylene or propylene as part of the vinyl monomer, wherein combining maleic acid and ethylene/propylene is merely selecting from a finite list of number of identified, predictable monomers, with a reasonable expectation of success. 
Claims 9–11 are rejected under 35 U.S.C. 103 as being unpatentable over Tamai and Ushiyama as applied to claim 8 above, and further in view of Schmidt (US 2010/0307822 A1).  Tamai and Ushiyama fail to teach a resin component comprising a non-crosslinkable resin.
Schmidt teaches an insulated wire for use in electronic equipment comprising an electrically conductive core and an insulating jacket comprising LLDPE.  Schmidt ¶¶ 30, Id. ¶ 30.
It would have been obvious to the ordinarily skilled artisan to have added LLDPE to the Tamai composition to create a smooth and glossy surface for an insulating jacket for wires.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786